         Case 2:21-cv-00709-NIQA Document 14 Filed 08/13/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PETER STEPHENSON                               :                 CIVIL ACTION
             Plaintiff                         :
                                               :                 NO. 21-709
       v.                                      :
                                               :
AT&T SERVICES, INC.                            :
             Defendant                         :

                                         ORDER

       AND NOW, this 13th day of August 2021, upon consideration of Defendant’s motion to

compel arbitration, [ECF 4], Plaintiff’s response in opposition, [ECF 9], Defendant’s reply, [ECF

11], and the allegations in the complaint, [ECF 1], it is hereby ORDERED that, for the reasons

set forth in the accompanying Memorandum Opinion, the motion is GRANTED, and this action

is STAYED pending the completion of the arbitration proceedings.

       The parties are directed to inform this Court when the arbitration has been completed or

when this matter has been resolved.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
